DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-10 are allowed.  
Claims 6-10; the reasons for allowance were stated in a prior action.
Claims 1-4; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the inductive elements set (7) are mounted on a magnetic structure, wherein the inductive elements set (7) of the PHF comprising at least a first (7.1) and a second (7.2) sets of the inductive elements mounted on separate cores (6) and connected through an input, wherein the first set (7.1) is connected to a first parallel line (10) and the second set (7.2) is connected to a second parallel line (11), and the (7) inductive elements set (7) is installed in a separate compartment (8) of the VFD, wherein the inductive elements set (7) is cooled via forced air cooling; wherein each of the parallel lines (10; 11) is connected in series with separate adjustable rectifiers (13; 12) of the VFD (1); wherein the storage elements set (4) of each parallel line comprising a first (4.1) and a second (4.2) capacitor sets equipped with adjustable contactors (17.1; 17.2), wherein at least a part of each storage elements set (4) is active; wherein a capacity of the storage elements set (4) of each parallel line (10; 11) is changeable depending on a supply voltage frequency.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839